Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dimitri Dova on February 25, 2021.

The application has been amended as follows: 
Claim 1 has been amended as follows:
A teeth whitening apparatus comprising:
	a first ultrasound generator directed to emit sound in a first direction into a particular area;
	a second ultrasound generator spaced from the first ultrasound generator on a first side of the first ultrasound generator and directed to emit sound in a second direction angled toward the first direction into the particular area;
	a third ultrasound generator spaced from the first ultrasound generator and the second ultrasound generator on a second side of first ultrasound generator and directed to emit sound in a third direction angled toward the first direction and the second direction into the particular area; and
	a plurality of light emitting devices spaced from the first ultrasound generator, the second ultrasound generator, and the third ultrasound generator and directed to emit light into the particular area, the plurality of light emitting devices comprising:

 a second plurality of optical fibers arranged to direct light to a second plurality of outputs arranged in 
an array of light emitting diodes (“LEDs”) positioned between the first plurality of outputs and the second plurality of outputs and directed to emit light between the first plane and the second plane;
	wherein:
	the first ultrasound generator, the second ultrasound generator, and the third ultrasound generator are disposed along a curved path in a third plane 
	the first direction, the second direction, and the third direction are angled toward the first plane whereby the first ultrasound generator, the second ultrasound generator, and the third ultrasound generator are directed to emit sound through the first plane.

Claim 5 has been cancelled

Claim 6 has been amended as follows:
The teeth whitening apparatus of claim 1, wherein the plurality of light emitting devices further comprise a halogen lamp, the first plurality of optical fibers arranged to direct light from the halogen lamp to the first plurality of outputs.

Claim 7 has been amended as follows:
The teeth whitening apparatus of claim 6, wherein the first ultrasound generator, the second ultrasound generator, and the third ultrasound generator are disposed along a concave surface.


The teeth whitening apparatus of claim 1, wherein the plurality of light emitting devices further comprises a lamp, the first plurality of optical fibers positioned to direct light from the lamp to the first plurality of outputs, and the second plurality of optical fibers positioned to direct light from the lamp to the second plurality of outputs.

Claim 13 has been amended as follows:
The teeth whitening apparatus of claim 1, wherein:
the second plane is 
the first direction, the second direction, and the third direction are angled toward the second plane whereby the first ultrasound generator, the second ultrasound generator, and the third ultrasound generator are directed to emit sound through the second plane.

Claim 15 has been amended as follows:
A teeth whitening apparatus comprising:
	a first ultrasound generator directed to emit sound in a first direction into a particular area;
	a second ultrasound generator spaced from the first ultrasound generator on a first side of the first ultrasound generator and directed to emit sound in a second direction angled toward the first direction into the particular area; 
	a third ultrasound generator spaced from the first ultrasound generator and the second ultrasound generator on a second side of first ultrasound generator and directed to emit sound in a third direction angled toward the first direction and the second direction into the particular area; and
	a plurality of light emitting devices spaced from the first ultrasound generator, the second ultrasound generator, and the third ultrasound generator and directed to emit light into the particular area, the plurality of light emitting devices comprising:

a second plurality of optical fibers arranged to direct light to a second plurality of outputs arranged in 
an array of light emitting diodes (“LEDs”) positioned between the first plurality of outputs and the second plurality of outputs and directed to emit light between the first plane and the second plane;
 	wherein:
the first direction, the second direction, and the third direction are angled toward the first plane and the second plane whereby the first ultrasound generator, the second ultrasound generator, and the third ultrasound generator are directed to emit sound through the first plane and the second plane, and the first plurality of outputs are positioned between the array of LEDs on a first side of the first plurality of outputs and the first ultrasound generator, the second ultrasound generator, and the third ultrasound generator on a second side of the first plurality of outputs.

Claim 16 has been amended as follows:
The teeth whitening apparatus of claim 15, wherein the plurality of light emitting devices further comprise 

Claim 18 has been amended as follows:
The teeth whitening apparatus of claim 1, wherein the first ultrasound generator, the second ultrasound generator, and the third ultrasound generator comprise a center frequency between 10 kHz and 500 kHz.

Claim 19 has been amended as follows:
wherein the first ultrasound generator, the second ultrasound generator, and the third ultrasound generator comprise a center frequency between 20 kHz and 80 kHz.

Claim 20 has been amended as follows:
The teeth whitening apparatus of claim 1, wherein the first ultrasound generator, the second ultrasound generator, and the third ultrasound generator comprise a center frequency of 

Claim 21 has been amended as follows:
The teeth whitening apparatus of claim 1, wherein the first plurality of optical fibers emit light at 

Claim 22 has been amended as follows:
The teeth whitening apparatus of claim 1, wherein the array of LEDs comprise a peak wavelength between 450nm-475nm.

Claim 23 has been amended as follows:
The teeth whitening apparatus of claim 1, wherein the of LEDs have , the plurality of light emitting devices further comprising , the first plurality of optical fibers arranged to direct light from the halogen lamp to the first plurality of outputs.

Claim 24 has been amended as follows:
A teeth whitening method comprising:
	providing a teeth whitening apparatus comprising:
a first ultrasound generator directed to emit sound in a first direction into a particular area;

a third ultrasound generator spaced from the first ultrasound generator and the second ultrasound generator on a second side of first ultrasound generator and directed to emit sound in a third direction angled toward the first direction and the second direction into the particular area; and
a plurality of light emitting devices spaced from the first ultrasound generator, the second ultrasound generator, and the third ultrasound generator and directed to emit light into the particular area, the plurality of light emitting devices comprising:
a first plurality of optical fibers arranged to direct light to a first plurality of outputs arranged in 
 a second plurality of optical fibers arranged to direct light to a second plurality of outputs arranged in 
an array of light emitting diodes (“LEDs”) positioned between the first plurality of outputs and the second plurality of outputs and directed to emit light between the first plane and the second plane;
 	wherein:
	the first ultrasound generator, the second ultrasound generator, and the third ultrasound generator are disposed along a curved path in a third plane 
	the first direction, the second direction, and the third direction are angled toward the first plane whereby the first ultrasound generator, the second ultrasound generator, and the third ultrasound generator are directed to emit sound through the first plane;

	emitting light from the first plurality of outputs, the second plurality of outputs, and the array of LEDs onto the teeth and the dental whitening composition from the teeth whitening apparatus; and
	emitting ultrasound toward the teeth at a plurality of angles from the first ultrasound generator, the second ultrasound generator, and the third ultrasound generator.

Claim 28 has been amended as follows:
The teeth whitening method of claim 24, wherein applying the dental whitening composition comprises applying a composition comprising between 30% and 40% hydrogen peroxide.

Claim 30 has been amended as follows:
A system for teeth whitening comprising:
a teeth whitening composition comprising a peroxide composition and a catalyst; and
a teeth whitening apparatus comprising:
a first ultrasound generator directed to emit sound in a first direction into a particular area;
a second ultrasound generator spaced from the first ultrasound generator on a first side of the first ultrasound generator and directed to emit sound in a second direction angled toward the first direction into the particular area;
a third ultrasound generator spaced from the first ultrasound generator and the second ultrasound generator on a second side of first ultrasound generator and directed to emit sound in a third direction angled toward the first direction and the second direction into the particular area; and
a plurality of light emitting devices spaced from the first ultrasound generator, the second ultrasound generator, and the third ultrasound generator and directed to emit light into the plurality of light emitting devices comprising:
a first plurality of optical fibers arranged to direct light to a first plurality of outputs arranged in 
a second plurality of optical fibers arranged to direct light to a second plurality of outputs arranged in 
an array of light emitting diodes (“LEDs”) positioned between the first plurality of outputs and the second plurality of outputs and directed to emit light between the first plane and the second plane;
	wherein:
	the first ultrasound generator, the second ultrasound generator, and the third ultrasound generator are disposed along a curved path in a third plane 
	the first direction, the second direction, and the third direction are angled toward the first plane whereby the first ultrasound generator, the second ultrasound generator, and the third ultrasound generator are directed to emit sound through the first plane; and
	the first ultrasound generator, the second ultrasound generator, and the third ultrasound generator have a center frequency between 

Claim 31 has been amended as follows:
system for teeth whitening of claim 30, wherein the peroxide composition comprises between 3% and 45% hydrogen peroxide.

Claim 32 has been amended as follows:
A teeth whitening method comprising:

a first ultrasound generator directed to emit sound in a first direction into a particular area;
a second ultrasound generator spaced from the first ultrasound generator on a first side of the first ultrasound generator and directed to emit sound in a second direction angled toward the first direction into the particular area;
a third ultrasound generator spaced from the first ultrasound generator and the second ultrasound generator on a second side of first ultrasound generator and directed to emit sound in a third direction angled toward the first direction and the second direction into the particular area; and
a plurality of light emitting devices spaced from the first ultrasound generator, the second ultrasound generator, and the third ultrasound generator and directed to emit light into the particular area, the plurality of light emitting devices comprising:
a first plurality of optical fibers arranged to direct light to a first plurality of outputs arranged in 
a second plurality of optical fibers arranged to direct light to a second plurality of outputs arranged in 
an array of light emitting diodes (“LEDs”) positioned between the first plurality of outputs and the second plurality of outputs and directed to emit light between the first plane and the second plane;
 	wherein:
	the first ultrasound generator, the second ultrasound generator, and the third ultrasound generator are disposed along a curved path and spaced from the first plane, the first plurality of outputs positioned between the curved path and the array of LEDs; and

	applying a dental whitening composition to teeth of a mouth;
	emitting light from the first plurality of outputs, the second plurality of outputs, and the array of LEDs onto the teeth 
	emitting ultrasound from the first ultrasound generator, the second ultrasound generator, and the third ultrasound generator toward the teeth angled to emit the ultrasound not perpendicular to the teeth.

Claim 33 has been amended as follows:
The teeth whitening apparatus of claim 1, wherein the plurality of light emitting devices further comprise a halogen lamp, the first plurality of optical fibers arranged to direct light from the halogen lamp to the first plurality of outputs, and the second plurality of optical fibers arranged to direct light from the halogen lamp to the second plurality of outputs.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The claimed teeth whitening apparatus and method comprising a plurality of light emitting devices spaced from the first ultrasound generator, the second ultrasound generator, and the third ultrasound generator and directed to emit light into the particular area, the plurality of light emitting devices comprising a first plurality of optical fibers arranged to direct light to a first plurality of outputs arranged in a first elongated row which emit light in a first plane;

an array of light emitting diodes (“LEDs”) positioned between the first plurality of outputs and the second plurality of outputs and directed to emit light between the first plane and the second plane;
 	wherein:
the first ultrasound generator, the second ultrasound generator, and the third ultrasound generator are disposed along a curved path in a third plane 
the first direction, the second direction, and the third direction are angled toward the first plane whereby the first ultrasound generator, the second ultrasound generator, and the third ultrasound generator are directed to emit sound through the first plane in combination with the other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEIDI M EIDE/           Primary Examiner, Art Unit 3772                                                                                                                                                                                             2/25/2021